At the 
outset, it is my great pleasure to express to you, 
Madam, the heartfelt congratulations of the delegation 
of Mali on your outstanding election to the presidency 
of the General Assembly at its sixty-first session. Your 
election attests to your eminent personal qualities and 
is a tribute to your country, Bahrain, with which Mali 
  
 
06-53005 44 
 
enjoys fruitful cooperation. I assure you and other 
Bureau members, whom I also congratulate, of the 
support of my delegation. 
 I should also like to express our satisfaction to 
your predecessor, Mr. Jan Eliasson, for his excellent 
guidance of the work of the General Assembly at its 
sixtieth session. History will recall his spirit of 
initiative and his commitment, which were decisive to 
the implementation of the outcomes of the September 
2005 World Summit. 
 I should also like to pay tribute to Secretary-
General Kofi Annan, who, throughout his two terms, 
has carried out his mission with devotion and 
commitment. 
 Tomorrow, Mali will celebrate the 46th 
anniversary of its independence, but Mali is an ancient 
country, a country of traditions, a crossroads of 
civilization, a land of culture, dialogue and tolerance. 
Under the leadership of President Amadou Toumani 
Touré, our country continues every day to consolidate 
its model of democracy, which has been unanimously 
hailed in Africa and throughout the world. A new 
Mali — a democratic, united Mali — is on the march. 
 A symbol of that dynamic was the signing in 
Algiers on 4 July of the accord for the restoration of 
peace, security and development in the Kidal region. 
The Algiers agreement bolsters Mali’s firm resolve to 
opt for the peaceful settlement of disputes, fruitful 
dialogue and concerted action. The restoration of peace 
in the northern part of our country has allowed the 
various components of the Malian nation to work 
together in building our nation in a spirit of solidarity 
focused on the well-being and prosperity of all. 
 Similarly, our political system is being 
strengthened daily in a context of peaceful democracy, 
to the great satisfaction of our people, who have made 
the irreversible decision that any devolution of power 
must occur within a democratic and constitutional 
framework. To that end, in the first quarter of 2007 the 
people of Mali will be called to the polls — for the 
fourth time since the establishment of multiparty 
democracy in 1992 — to elect a president and renew 
the mandate of the deputies to the National Assembly.  
 Mali welcomes the choice of theme for the sixty-
first session of the General Assembly on implementing 
a global partnership for development. In that respect, it 
goes without saying that the 2005 World Summit 
represented a decisive moment in the international 
community’s determination to ensure a better life for 
all the peoples of the world. At that time, our heads of 
State and Government reviewed the implementation of 
the internationally agreed development objectives, in 
particular the Millennium Development Goals, and 
reaffirmed their relevance, thereby confirming their 
importance at the heart of the development agenda. 
 In that regard, Mali has made the fight against 
poverty a priority of the Government’s actions. In May 
2002, my country adopted a strategic framework for 
the fight against poverty, which sets priority 
development guidelines, particularly in the social 
spheres, in order to better meet the basic needs of our 
people by creating an environment conducive to 
sustained growth, enhanced participatory democracy, 
good governance and entrenched rule of law.  
 With respect to results achieved, the Government 
of Mali, with the assistance of its partners, is finalizing 
a new so-called second-generation strategic framework 
that will encompass, above and beyond the social 
sectors, the productive sectors of agriculture, industry 
and trade. In the same vein, we recently adopted a law 
on agricultural guidelines that makes agriculture the 
driving force of the national economy in order to 
guarantee food self-sufficiency and to ensure the well-
being of our people.  
 Mr. Chungong-Ayafor (Cameroon), Vice-President, 
took the Chair. 
 Security cannot be ensured in an environment in 
which the movement of small arms and light weapons 
continues to destroy human lives, destabilize States 
and impede their economic and social development. In 
accordance with the United Nations Programme of 
Action to Prevent, Combat and Eradicate the Illicit 
Trade in Small Arms and Light Weapons in All Its 
Aspects, we are firmly committed to mitigating the 
unspeakable suffering caused by those weapons and to 
ensuring individual security for all.  
 In that regard, in West Africa and in the context 
of the Economic Community of West African States 
(ECOWAS), we have taken significant measures to 
stem the scourge of the proliferation of light weapons. 
Indeed, the thirtieth conference of ECOWAS heads of 
State and Government, held at Abuja on 14 June, 
decided to back up the ECOWAS moratorium on the 
import, export and production of small arms and light 
weapons with executive power by converting it into a 
 
 
45 06-53005 
 
binding convention. That new instrument should 
contribute to building the capacities of Governments to 
exert stricter control over the traffic in small arms and 
to improve security arrangements within the 
Community. 
 Similarly, we cannot fail to welcome the 
launching, in Bamako on 6 June, of the new ECOWAS 
Small Arms Control Programme (ECOSAP). Over the 
course of six years, ECOSAP — via the intermediary 
of national commissions — will not only provide 
member States with technical and financial support, but 
will also contribute to building the capacities of a 
special unit in the ECOWAS Executive Secretariat.  
 On the other hand, we can only regret the fact 
that the United Nations Conference to review the 
implementation of the Programme of Action to 
Prevent, Combat and Eradicate the Illicit Trade in 
Small Arms and Light Weapons in All Its Aspects 
failed to draft an agreed text because of the lack of 
progress in the priority areas of the bearing of arms by 
civilians, the management of stockpiles, references to 
human rights and the participation of civil society. As a 
result, we have fallen far behind in the Programme, the 
provisions of which we were supposed to improve. For 
its part, Mali reiterates its readiness to continue to 
work with other Member States to make progress on 
that important issue. 
 Rarely have international peace and security been 
put to such a harsh test by the resurgence of hotbeds of 
tension and conflict and acts of international terrorism. 
International terrorism is, as we all know, one of the 
most serious threats to international peace and security. 
In that respect, the attacks perpetrated worldwide 
vividly remind us that no country is safe from that 
phenomenon. 
 In order to create conditions conducive to 
responding to terrorism, it is urgent that we build 
national and regional capacities. To that end, we must 
overcome our differences in drafting a consensus 
definition and adopting a comprehensive strategy in 
that area. No cause, howsoever just or right, justifies 
the deliberate use of violence against innocent 
civilians. In that vein, we must promote a dialogue 
among civilizations, which remains fully relevant in an 
international context marked by a lack of trust among 
nations in terms of culture and religion. 
 The maintenance of international peace and 
security is a prerequisite of any development process. 
Mali therefore continues to be fully committed to the 
ideals of peace and stability, both within and beyond its 
borders.  
 On the African front, I welcome the progress 
made towards reconstruction and national 
reconciliation in many countries, including Guinea-
Bissau, Sierra Leone, Liberia, Burundi and the 
Comoros. In Côte d’Ivoire, despite the clear lack of 
progress in the implementation of the road map, the 
peace process has reached a critical phase. Mali 
reaffirms its readiness to assist the Ivorian political 
actors in restoring lasting peace in that brotherly 
neighbour country. 
 In the Sudan, the implementation of the Darfur 
Peace Agreement, signed on 5 May in Abuja, is a major 
concern of the international community. We urge all 
parties involved to fulfil their commitments and to 
work to restore peace and preserve national unity. 
 In the same vein, we can only welcome the 
successful convening of the first general, free, 
multiparty elections to complete the process of 
democratic transition in the Democratic Republic of 
the Congo.  
 The recent outbreak of violence in the Middle 
East recalls — as if there were any need to do so — the 
necessity for the international community to take 
appropriate measures to create conditions conducive to 
a lasting, negotiated and peaceful settlement to that 
crisis. While reaffirming our active solidarity with the 
people of Lebanon and Palestine, we are closely 
following developments in that region and will 
continue to support relevant United Nations resolutions 
on the Middle East and the Palestinian question.  
 While it is now recognized that trade is a factor 
for growth and development, we must also note that 
developing countries continue to suffer the 
repercussions of an unfair and discriminatory trade 
system, particularly given the tariff and non-tariff 
obstacles and subsidies for production and export that 
distort competition. Given their negative effects, such 
measures prevent the development of our agriculture, 
deny our producers — Malian cotton growers among 
them — a decent income, and keep them in the poverty 
that we have committed ourselves to eradicating by 
2015. 
 In that regard, the hopes placed in the Doha 
Development Round contrast starkly with the major 
  
 
06-53005 46 
 
uncertainties arising from the recent failure of the trade 
talks on agricultural products. That is a source of 
legitimate concern to us. Mali urges all parties to be 
flexible and promptly to relaunch the Doha Round to 
ensure that trade liberalization serves the development 
of all nations without exception, particularly the 
poorest, so that we may raise millions of people out of 
poverty. 
 The issue of external debt is of particular 
importance to developing countries, especially the least 
developed. Indeed, despite the welcome measures to 
cancel the multilateral debt of certain countries, 
including Mali, the debt burden continues to weigh 
heavily on developing countries, undermine their 
development efforts and prevent their economic 
recovery. Those countries are locked in a cycle of 
dependence on outside financing and, if nothing is 
done, will fall behind in their efforts to achieve the 
Millennium Development Goals. 
 In such circumstances, we need to explore lasting 
solutions for making the debt less burdensome, 
including the cancellation of bilateral debt. Those 
countries need investment and to strive for the well-
being of their peoples. There must also be accelerated 
progress towards a substantial increase in official 
development assistance if the ultimate goal of 0.7 per 
cent of the gross national income of the developed 
countries is to be reached.  
 The AIDS pandemic has spread so alarmingly 
that, beyond its health dimensions and given its vast 
reach, it has today become a development problem 
throughout the world. Indeed, in Africa it has become a 
health emergency, despite our national and 
international efforts. In the face of the pandemic, we 
need to step up our efforts and strengthen our resolve 
fully to implement the 2001 Declaration of 
Commitment and the General Assembly’s Political 
Declaration issued at the High-level Meeting on 
HIV/AIDS in May and June this year. The XVI 
International AIDS Conference, held at Toronto in 
August 2006, it should be recalled, has highlighted the 
seriousness of the situation and the urgent need to take 
action. 
 At the national level, Mali has established a 
multisectoral programme for combating HIV/AIDS, 
whose implementation has made it possible to provide 
free access to antiretroviral treatment for patients and 
to carry out an awareness and education prevention 
campaign to stem the disease and its disastrous social 
effects. In the same vein, the Government has created a 
National High Council against AIDS under the direct 
authority of the President. I would like to take this 
opportunity to stress that the international community 
must continue to give the same priority to other 
diseases, such as malaria, tuberculosis and polio, 
whose consequences are just as devastating for our 
people as AIDS. 
 As for the situation of the disabled, Mali is 
pleased to have been a member of the working group 
that prepared the text that was the basis for a draft 
Convention on the Rights of Persons with Disabilities. 
We welcome the negotiations under way within the Ad 
Hoc Committee, and we remain convinced that such a 
tool will create the framework for equality and the full 
participation of the disabled in efforts to build their 
respective societies. 
 As for the institutional reform of the United 
Nations, Mali welcomes the creation of the 
Peacebuilding Commission, one of the major results of 
the Summit of September 2005. For many years the 
management of post-conflict situations has been the 
weak link of our Organization. As is known, the 
impulse that gives rise to peacekeeping, for both donor 
countries and troop contributors, subsides once there is 
a semblance of stability. As a result, such situations 
quite often result in a resurgence of conflicts less than 
five years after they have ended, as we have seen from 
experience in this area.  
 How can we not welcome the creation and 
implementation of the Human Rights Council, of 
which Mali is a member, the Central Emergency 
Response Fund and the adoption of a series of 
resolutions on the follow-up to development? All those 
measures work together for the attainment of the 
wishes of the world’s leaders to address better the 
problems and the challenges of our time in order to 
bring changes in the priority areas of development, 
peace, collective security, human rights and reform of 
the Organization. 
 The progress achieved must not cause us to forget 
that much remains to be done, especially the necessary 
reform of the Security Council. While that need is 
unanimously accepted, it is no less true that not one of 
the formulas proposed has so far won consensus. 
 Mali, drawing on the Ezulwini Consensus and the 
Syrte Declaration adopted by the heads of State and 
 
 
47 06-53005 
 
Government of the African Union, strongly supports 
Africa’s claim to two permanent seats and five 
non-permanent seats. A Council thus reformed would 
better reflect the geopolitical realities of today’s world 
and would redress the historical injustice done to 
Africa, the only region without a permanent seat on the 
Security Council. 
 I would like to end by recalling that millions of 
persons in the world have placed their hopes for peace, 
security, development and solidarity in the United 
Nations. We have no right to disappoint them. As the 
community of nations, we have the obligation and the 
means to achieve all that through collective awareness 
and protection of our common values. This is what it 
will take for us to be in a position to guarantee future 
generations sustainable development that will protect 
them from the scourge of war. 